981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William Emmet DOUGHERTY, Plaintiff-Appellee,v.Joseph H. CRABTREE, Defendant-Appellant.
No. 91-35733.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1992.Submission Deferred Sept. 23, 1992.Resubmitted Dec. 2, 1992.Decided Dec. 15, 1992.

Before BEEZER, NOONAN and TROTT, Circuit Judges.


1
ORDER**


2
The district court's grant of the habeas petition was proper.   Grady v. Crabtree, 958 F.2d 874 (9th Cir.1992).


3
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This order is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3